Citation Nr: 1646754	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-25 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a right arm disorder.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for a left hand disorder (claimed as left hand infection).

4.  Entitlement to service connection for a left elbow disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, generalized anxiety disorder, and major depressive disorder.

6.  Entitlement to service connection for a right arm disorder, to include as secondary to the non-service-connected left elbow disorder.

7.  Entitlement to service connection for a skin disorder (claimed as chloracne and skin rash), to include as secondary to in-service herbicide exposure.

8.  Entitlement to service connection for headaches, to include as secondary to the non-service-connected acquired psychiatric disorder.

9.  Entitlement to service connection for a heart disorder (claimed as valvular heart disease and ischemic heart disease), to include as secondary to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to November 1973.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  

The Board notes that the psychiatric claims on appeal were previously developed as three separate issues for PTSD, anxiety disorder, and depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claims on appeal have been recharacterized as one claim for an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses.

The Board notes that additional medical evidence was submitted after the October 2012 Statement of the Case (SOC) and October 2012 Supplemental SOC (SSOC), and no waiver of initial RO review of this evidence from the Veteran or his representative was received.  However, these VA treatment records are copies of medical information previously of record at the time the SOC and SSOC were issued.  The treatment records do not contain new medical evidence.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depressive disorder, generalized anxiety disorder, and major depressive disorder; (2) entitlement to service connection for a right arm disorder, to include as secondary to the non-service-connected left elbow disorder; (3) entitlement to service connection for a skin disorder (claimed as chloracne and skin rash), to include as secondary to in-service herbicide exposure; (4) entitlement to service connection for headaches, to include as secondary to the non-service-connected acquired psychiatric disorder; and, (5) entitlement to service connection for a heart disorder (claimed as valvular heart disease and ischemic heart disease), to include as secondary to in-service herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 1973 rating decision denied service connection for a muscle strain of the right arm.

2.  The evidence pertaining to the Veteran's right arm disorder submitted subsequent to the December 1973 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a current diagnosis of COPD.

4.  The Veteran does not have a current diagnosis of a left hand disorder.

5.  The current left elbow disorder was not manifested during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  The RO's December 1973 rating decision that denied service connection for a muscle strain of the right arm is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a right arm disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Service connection for COPD, to include as due to in-service herbicide exposure, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  Service connection for a left hand disorder is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  Service connection for left elbow disorder is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

In light of the fully favorable determination regarding the new and material evidence issue, no further discussion of compliance with VA's duty to notify and assist is necessary for this issue.  

Regarding the service connection issues, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied by letters sent to the Veteran in June 2010, September 2010, October 2010, and December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in February 2011, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and medical opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's left elbow and left hand claims.

Regarding the COPD issue, the Board notes a VA examination and medical opinion have not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran does not have a current diagnosis, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met for the COPD issue.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence Claim

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a right arm disorder.

The RO treated the Veteran's previously denied claim of entitlement to service connection for a right arm disorder as an original claim for service connection in the March 2011 rating decision at issue.  However, the Board must make the threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underlying claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

By way of history in a December 1973 rating decision, the RO denied service connection for a muscle strain of the right arm.  He was advised of his appellate rights in a letter dated that same month.  The Veteran's claim was denied because there was no record of any further treatment or complaints following the in-service complaint of strained muscles of the arm.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In October 2010, the Veteran filed a claim to reopen his previously denied claim for service connection for a right arm disorder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The following evidence has been added to the record since the December 1973 denial:  VA treatment records, private treatment records, unrelated VA examinations, and lay statements.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  

This new evidence is also material to the claim.  The claim was previously denied because there was no record of any further treatment or complaints following the in-service complaint of strained muscles of the arm.  Since that time, the Veteran was diagnosed with cervical radiculopathy and right lateral epicondylitis in VA treatment records dated in February 2012 and June 2010, respectively.  This bears directly and substantially upon the specific matter under consideration.  This evidence is significant and must be considered in order to fairly decide the merits of the claim.  For these reasons, the Veteran's claim of entitlement to service connection for a right arm disorder is reopened.

III.  Service Connection Claims

A.  General Regulations and Statutes 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  COPD and Left Hand Claims

The Veteran seeks service connection for COPD and a left hand disorder.  The Veteran has argued that his left hand is manifested by an infection and/or carpel tunnel syndrome.  See May 2010 statement.  The Veteran also asserts that he had fluid removed from his lungs, which resulted in his current COPD.  See May 2010 statement.

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has current diagnoses of COPD and a left hand disorder.  Since filing his service connection claims in June 2010, the VA and private treatment records do not document diagnoses of COPD or a left hand disorder.  The treatment records only document a past medical history of fluid removal from the Veteran's lungs, many years prior to his service connection claim, and do not document a current diagnosis of COPD or a lung disorder.  February 2011 and June 2011 VA treatment records specifically found that the Veteran did not have carpel tunnel syndrome.  The Veteran was afforded a VA examination in February 2011.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner diagnosed the Veteran with a left hand infection, resolved.  At the examination, the Veteran reported that his in-service left hand infection completely resolved without residuals.  The examiner found that there was no current or recurrent infection of the left hand or forearm, or a current left forearm condition.  

Service connection may not be granted without evidence of a current disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom, without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, clinical diagnoses of COPD, carpel tunnel syndrome of the left hand, and/or left hand infection have not been of record since the service connection claims were initially filed in June 2010.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for COPD and a left hand disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. §§ 3.303, 3.304; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements in support of his claim.  However, COPD, carpel tunnel syndrome, and a left hand infection are not readily amenable to mere lay diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr, 21 Vet. App. at 303; see also 38 C.F.R. § 3.159(a)(1), (a)(2).  There has to be supporting medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).  Here, the medical evidence of record only refutes the Veteran's claims, and does not support his statements that he currently suffers from COPD, carpel tunnel syndrome, and/or an infection.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims of entitlement to service connection for COPD and a left hand disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claims must be denied.

C.  Left Elbow Claim

The Veteran seeks service connection for a left elbow disorder.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in February 2011, the Veteran was diagnosed with left elbow degenerative arthritis and olecranon bursitis.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, his April 1969 military entrance examination does not document a left elbow disorder.  A May 1973 STR documents a strained arm (specific arm unspecified) after pitching baseball.  Local heat was applied and the Veteran was advised to avoid strenuous activity with that arm for a week.  A diagnosis was not provided.  There is no further information in the STRs regarding the origins surrounding this incident, or whether further treatment was required.  The Veteran's July 1973 military separation examination does not document any abnormalities with the Veteran's left elbow.  His active military service ended in November 1973.

The first post-service relevant complaint was in an August 1999 private treatment record, which diagnosed the Veteran with traumatic left lateral epicondylitis.  At that treatment visit, the Veteran did not report that his symptoms had been present since his active military service.  Again, the Veteran's active duty ended in 1973.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in February 2011, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current left elbow disorder was less likely as not (less than 50/50 probability) caused by or a result of the left arm complaint in service.  The examiner reasoned that there was no evidence from the records available of any type of left arm, elbow, or forearm injury, other than that he was seen in May 1973 for a "strained arm," but no further complaints or treatment were noted.  The examiner noted that the Veteran was evaluated at the VA Medical Center (VAMC) in 2006 complaining of left elbow pain and denied a history of injury at that time.  Thus, the examiner provided a negative nexus medical opinion.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this medical opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for a left elbow disorder is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology since his active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1999, over twenty-five years after the Veteran's military separation in 1973.  Further, the STRs do not show that the Veteran developed a chronic left elbow disorder during his active military service.  The STRs only document one instance of a strained arm muscle, and the STRs do not even specify if that arm was actually the Veteran's left arm.  There is no evidence in the STRs that the Veteran's left elbow did not resolve prior to his 1973 military discharge.  When the Veteran was first treated post-service in 1999, he did not indicate that his left elbow symptoms had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the left elbow.  As stated above, the earliest post-service medical treatment records are dated from 1999, and the Veteran was separated from the active duty in 1973.  No diagnosis of arthritis of the left elbow was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran and his daughters in support of the Veteran's claim.  The Board acknowledges that the Veteran and his daughters are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., arm pain symptoms experienced or reported to them.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran and his daughters are competent to report that the Veteran has experienced arm pain since his active military service, which they believe resulted in the Veteran's current left elbow disorder, the Board must still weigh the lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's left elbow disorder to be credible, since his STRs make only one reference to a the Veteran's arm, and since the Veteran first reported left elbow symptoms in 1999, more than twenty-five years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a left elbow injury or diagnosis during his active military service, which fails diagnose a left elbow disorder until over two decades after his separation from the active duty, and which contains only a negative nexus medical opinion.

For the reasons set forth above, the Board finds that the lay statements regarding the etiology of the Veteran's current left elbow disorder are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for a left elbow disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a left elbow disorder is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.





	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a right arm disorder is reopened.

The claim of entitlement to service connection for COPD, to include as due to in-service herbicide exposure, is denied.

The claim of entitlement to service connection for a left hand disorder (claimed as left hand infection) is denied.

The claim of entitlement to service connection for a left elbow disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Acquired Psychiatric Disorder

At his February 2011 VA psychiatric examination, the Veteran reported that he was treated by Dr. H.B., a private physician, for relaxation soon after his discharge from the service.  The Veteran also described current treatment at the VA PTSD Residential Rehabilitation Program.  These pertinent records are not currently in the claims file, and attempts to obtain the records by the AOJ have not been made.  On remand, attempts to obtain these pertinent treatment records should be made by the AOJ.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).


Right Arm and Skin Disorder

A remand is also required to afford the Veteran VA examinations and medical opinions.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran is competent and credible to describe a current skin problem and to describe symptoms in service.  See Washington, 19 Vet. App. at 368.  The Veteran also has current diagnoses of cervical radiculopathy and right lateral epicondylitis.  See February 2012 and June 2010 VA treatment records, respectively.  He asserts that this skin problem is a result of his in-service herbicide exposure.  The Veteran is presumed to have been exposed to herbicides during his active military service in the Republic of Vietnam (Vietnam) during the Vietnam War.  The Veteran's STRs document pertinent complaints for the right shoulder, to include a December 1971 complaint of pain below the right scapula, a May 1973 notation of a strained arm, and a scar on the right elbow on his July 1973 exit examination.  The Veteran's STRs also note relevant skin complaints of cellulitis, boils, sores, and rashes in February 1970, February 1971, June 1971, July 1971, and February 1972.  To date, the Veteran has not been afforded a VA examination and medical opinion regarding the nature and etiology of these disorders.  Upon remand, VA examinations and medical opinions must be provided.  McLendon, 20 Vet. App. at 79.


Headaches and Heart Disorder

The Veteran was afforded VA examinations in February 2011 for these claims.  The VA examiners diagnosed the Veteran with tension headaches, congestive heart failure, and valvular heart disease.  

The VA heart examiner did not thereafter provide a medical opinion regarding the etiology of the Veteran's current heart disorders.  The Veteran asserts that he experienced chest pain during his active military service.  See May 2011 statement.  The Board acknowledges that the Veteran is competent, even as a lay person, to attest to factual matters of which he has first-hand knowledge, e.g., chest pain.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that should be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  As pertinent medical and lay evidence was not considered by the VA examiner in forming the medical opinion, the Board finds that a VA addendum medical opinion is required to determine the etiology of the current heart disorders.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

After diagnosing the Veteran with headaches, that VA examiner provided a negative nexus medical opinion.  However, the VA examiner based his opinion on the fact that the Veteran's STRs contained only one pertinent complaint of headaches and did not contain any current diagnosis or treatment for headaches.  These facts are erroneous, as the Veteran's STRs document headaches in January 1972 and June 1972, and current VA treatment records dated in November 2011 report current treatment for headaches.  As pertinent medical evidence was not considered by the VA examiner in forming the medical opinion, the Board finds that a VA addendum medical opinion is required to determine the etiology of the current tension headaches.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to authorize VA to obtain his psychiatric treatment records from Dr. H.B. dated shortly after his active military service (as described at the February 2011 VA psychiatric examination).  Copies of all available records of such treatment should be obtained, following appropriate authorization from the Veteran.

2.  Obtain all pertinent VA treatment records for the Veteran from the PTSD Residential Rehabilitation Program.  

If requested records cannot be obtained, notify the Veteran of the missing records, the efforts made to obtain them, and of what further actions will be taken.

3.  If any of the aforementioned treatment records are obtained and associated with the claims file, then provide the claims file to the February 2011 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed acquired psychiatric disorder.  If the examiner deems it necessary, arrange for a VA examination to determine the etiology of his acquired psychiatric disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorder, to include the currently diagnosed generalized anxiety disorder, depressive disorder, anxiety disorder, and major depressive disorder, and any others found upon examination was incurred during his active military service.  

Of note, the Veteran and his daughters are competent to report the Veteran's in-service and post-service psychiatric symptoms.  Therefore, in forming his or her opinion, the VA examiner should ask the Veteran about his symptoms during his active military service and since his active military service, and consider the lay statements currently contained in the claims file.  The examiner should also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

4.  Schedule the Veteran for a VA examination(s) to determine the etiology of his currently diagnosed right lateral epicondylitis and cervical radiculopathy.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed right lateral epicondylitis and cervical radiculopathy were incurred during his active military service, to include the documented December 1971 complaint of pain below the right scapula, a May 1973 notation of a strained arm, and a scar on the right elbow on his July 1973 exit examination.  

Of note, the Veteran and his daughters are competent to report the Veteran's in-service and post-service symptoms of arm pain.  Therefore, in forming his or her opinion, the VA examiner should ask the Veteran about his symptoms during his active military service and since his active military service, and consider the lay statements currently contained in the claims file.  The examiner should also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

5.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of his claimed skin disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a current skin disorder that was incurred during his active military service, to include the Veteran's presumed in-service herbicide exposure and to include the documented complaints of cellulitis, boils, sores, and rashes in February 1970, February 1971, June 1971, July 1971, and February 1972. 

Of note, the Veteran is competent to report his in-service and post-service symptoms.  Therefore, in forming his or her opinion, the VA examiner should ask the Veteran about his symptoms during his active military service and since his active military service, and consider the lay statements currently contained in the claims file.  The examiner should also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

6.  Provide the claims file to the February 2011 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed tension headaches.  If the examiner deems it necessary, arrange for a VA examination to determine the etiology of his headaches.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed tension headaches were incurred during his active military service, to include the documented complaints of headaches in January 1972 and June 1972.  

Of note, the Veteran is competent to describe his headaches in-service and post-service, and is competent to report that he fell out of a jeep while he was stationed in Vietnam.  Therefore, in forming his or her opinion, the VA examiner should ask the Veteran about his symptoms during his active military service and since his active military service, and consider the lay statements currently contained in the claims file.  The examiner should also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

7.  Provide the claims file to the February 2011 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed valvular heart disease and congestive heart failure.  If the examiner deems it necessary, arrange for a VA examination to determine the etiology of his valvular heart disease and congestive heart failure.  The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed valvular heart disease and congestive heart failure were incurred during his active military service, to include the Veteran's presumed in-service herbicide exposure.  

Of note, the Veteran is competent to report his in-service and post-service chest pain symptoms.  Therefore, in forming his or her opinion, the VA examiner should ask the Veteran about his symptoms during his active military service and since his active military service, and consider the lay statements currently contained in the claims file.  The examiner should also comment upon and consider these lay statements in forming his or her medical opinion.  

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably explain the guidance in the study of this case.

8.  If any benefit sought on appeal remains denied, issue a SSOC to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


